Title: To George Washington from Lieutenant Colonel John Laurens, 4 August 1778
From: Laurens, John
To: Washington, George


          
            Sir,
            Providence 4th August 1778
          
          I had the honor of receiving your Excellencys letter of the 28 Ulto the day before
            yesterday. The following is a short journal of what has passed since the date of the
            letter which I wrote from point Judith.
          July 25. Our situation at the point being dangerous from the facility with which the
            enemy might land a party in our rear and cut off our retreat, I sent the greater part of
            our pilots to quarter three or four miles out of the cul de Sac—and reserved only a
            sufficient number for
          
           
          
          
          
          attending to the signals which we expected—their safety was provided for by a horse
            patrole of militia. A twenty gun Sloop went into Newport harbour.
          26—Recd an open letter from General Sullivan for the Admiral containing his plan of
              operations.
          He informs Count d’Estaign that three entrances to Rhode Island—one East of the Island
            called Seakonnet or the Eastern passage in which there are 2 gallies and one small
            frigate. Another on the west of the Island between it & Connanicut I.—called the
            main channel, in which there are 2 frigates—besides 3 gallies and 2 or 3 frigates at
            New-Port. a third on the west of Connanicut Island—called the west passage in which
            there are 3 Frigates That the enemys land force amount to 7000 men including three
            regiments on Connanicut. He proposes that the Admiral should detach a proper force up
            the east and west channels to take the frigates & galleys stationed there which
            force might afterwards serve to cover the passage of the American troops—from Bristol
            and Tiverton—And that the main body of the Squadron shd block up the principal or middle
            Channel—so as to prevent the escape of the enemys ships—and the arrival of succours.
          his design is to pass all the enemys works on the north part of the Island—leaving a
            sufficient detachment to observe the troops stationed in them—and to advance rapidly to
            the attack of the redoubts which immediately environ the Town—at the moment of this
            attack he wishes the Count to begin his upon the batteries which defend the harbour to
            cannonade the Town—and land his troops in the most favourable place for seconding the
            American attack.
          He refers the Count to a sketch of the country sent by me—as this did not appear to be
            sufficiently accurate and detailed to be satisfactory I wrote to the general entreating
            him if possible to inform the Admiral as nearly as he could—the strength of the profiles
            in each battery—height of parapet—height of the ground above the surface of the
            water—distance to which they might be approached—number of guns and their
            callibers—observing that tho’ from the sketch both the entrance and bason of New-port
            harbour appeared to be subject to a dangerous cross-fire—yet upon a more minute
            investigation they might be found contemptible compared with the force to be employed
            against them—I likewise enquired whether the right and left flank of the enemy’s chain
            of redoubts were not so situated—as to admit of vessels anchoring near enough to fire
            ricochet along the line.
          27th. Two deserters crossed from Rhode Island—they say that the scarcity of provision
            occasions murmuring among the troops—that the new levies are employed in mowing—that the
            French fleet is expected—and the troops are busily employed in raising new works.
          
          28—A Ship and sloop appear off block Island—two british Frigates beat out of the
            harbour at New-port—but returned towards evening—thick hazy weather.
          29—The Fog cleared away and the appearance of the French Squadron was as sudden, as if
            they had been brought to view by raising a curtain—The gentleman who had the
            superintendence of the pilots did not choose to venture them till the signal agreed upon
            should be given—I went on board the admiral with my dispatches—He informed me that his
            intention was to have gone into New-port harbour and fired the signal there—the receipt
            of Genl Sullivans letter—the expediency of distributing pilots among the ships—and the
            advanced hour of the day—induced the admiral to anchor his squadron off the main channel
            and order two frigates with a tender up the Eastern Channel and the Sagittaire a Ship of
            the line up the west.
          30—The orders relative to the ships and frigates could not be executed till the
            morning—the Sagittaire was fired upon from a two gun battery of twenty four pounders on
            the west side of Connanicut—she returned a broad side and passed it—from an explosion
            which we discovered immediately after we judged that the enemy had blown up their
            magazine and evacuated the battery—the Sagittaire received two slight scratches in her
            hull—Upon the approach of the Aimable and Alcmene frigates in the East channel—the enemy
            set fire to the King Fisher 20 gun sloop—The lamb galley mounting 2 eighteen—2 nine and
            2 six pounders—and sent the spit-fire galley mounting 2 eighteens—2 twelves &
            six six pounders—in form of a fire-ship.
          The latter blew up, soon after the Count de Grasse had caused a grapnel to be fixed in
            her—and while his crew were in the act of towing her off—but neither they nor their
            gallant commander received the least injury—Mr Dorset who boarded the King Fisher with a
            party, with a view of saving her from total destruction—had an escape equally
            providential—the remains of her powder blew up while they were on board—without doing
            them any hurt—Previous to making the gran[d] attack on the batteries in the harbour—the Admiral judged it of
            the greatest importance to make himself master of connanicut Island—The difficulties in
            the way were these—If he were to attack them only on one side—viz.—the western—the enemy
            would have nothing to hinder them from empowering our attack with reinforcements to
            station some ships on the E. side of Connanicut would effectually cut off the
            communication and the admiral would have ordered the ships to run the gauntlet thro’ the
            entrance of the harbour—if they could afterwards have anchored out of the reach of the
            batteries within, but this was pronounced impossible—And to expose them both to the fire
            of the passage, and the more deliberate cannonade  from the batteries
            would be exposing them too much in a preliminary operation—It was determined therefore
            to call upon General Sullivan for a proper number of militia to oppose such
            reinforcements as it was judged the enemy could spare—By the admirals desire Col. Fleury
            and myself set out to represent the importance of the object and ask his assistance. In
            our way we met Genl Sullivan—he informed us that he had several new matters to propose
            to the admiral and judged a conference with him necessary—he was received on board with
            proper military honors—and at his departure the admirals ship was manned, and fired
            fifteen cannon—Gen. Sullivan brought a draught on a larger scale—but a draught which the
            admiral had was infinitely more correct and minute—The Genl informed the Count that the
            enemy’s principal work was on domine hill—that this was
            the highest point in that part of the Island and commanded both the redoubts and the
            Town—that this carried either by storm—or if that were found impracticable, by heavy
            artillery and mortars all the rest would follow of course—here consequently he intended
            to bend his strength, he proposed that the American troops should land on the east side
            of the Island and the French on the west—each to support the other in case of attack—he
            still judged it unnecessary for the Count to make his attack on the batteries—till the
            moment in which the attack on the enemys works should take place.
          This evening some of the outermost ships made signals of the appearance of a fleet the
            squadron was ordered under sail to be in the greater readiness either for chace or
            fight—the vessels from the E. & W. channels ordered out.
          31st The Squadron returned to their Station. The Fleet announced by the signals proved
            to be eight transports convoyed by a Frigate. Some say they were loaded with wood from
            Long Island for New port. It is generally beleived they were loaded with Beef and Flour.
            They put about as soon as they discovered the French Ships and escaped under the Veil of
            Night.
          American privateers men who had landed upon Connanicut and several of the inhabitants
            asserted that the Enemy had evacuated that Island. The Count determined to send a party
            towards Evening to ascertain the facts. Among other plans, it was once proposed that the
            whole fleet should proceed up the West Channel, turn the North end of Conanicut, and
            descend the main Channel, till it should arrive at a proper place for operating. This it
            was urged would avoid the Cross fire at the entrance, and put the ships in a position
            from whence they would be less exposed to the fire of the interior Batteries—But upon
            further examination it was found, that to effect this detour, the ships must either have
            a Wind which would answer both to go up the West  and come down the
            middle passage—or, that after going up with a fair wind they must wait at the North end
            of Conanicut for a favorable change to come down or lastly that they must beat down the
            main Channel. The uncertainty and delay incident to the two first were discouraging—The
            last was declared by the most experienced pilots to be impracticable for ships of the
            line—As the narrow limits of the Channel would not allow sufficient scope for working,
            and missing stays in such circumstances would be fatal.
          By the Admirals desire I went on shore to make some arrangement for the reception of
            the sick and prisoners—and for establishing Signals at point Judith, that he might have
            the earliest intelligence of the approach of any of the enemy’s ships.
          The Admiral sent a party to Conanicut for the purpose beforementioned, their report
            confirmed the accounts of the privateers men &ca.
          1st Augt As soon as the morning Fog which generally prevails at this season, was
            dissipated—The Count landed with a detatchment on Conanicut, in order to reconnoitre the
            Harbour and Batteries of New port. In the Battery on the West side of Conanicut which
            had fired upon the Sagittaire, we found two twenty four pounders spiked up, their
            carriages intire and their heavy ammunition. From thence we proceeded through the
            incampment of the three Regiments, which appeared to have been precipitately abandonned,
            to the Battery on the East side called Dumplins Rocks Battery. The two 24 pounders
            belonging to this, the Enemy had thrown down the precipice on which the Battery stood.
            We discovered them with their carriages at the waters edge below. in both Batteries the
            platforms appeared to have been newly laid.
          From the Heights on the East side of Conanicut we had a very distinct View of the
            Battery on Brenton’s point—the Cannon appeared to be 24 pounders—two fire obliquely on
            the entrance of the harbour—and two directly across.
          The Battery on Goat Island is partly of Earth and partly of Masonry—It has a great many
            embrasures—but we could not discover any Cannon in it—besides it appears to be in a
            ruinous condition and its low situation must make it yield at the first salute from the
            lower tear & Top, as it may be approached to a very convenient distance. The
            Battery on Dyers point appears to be most respectable and has this advantage over
            us—that the Ships of the line cannot approach any nearer than half a mile—but this
            circumstance will only retard our success a little—The Work on Domini Hill appears
            considerable—but the face presented to us is not flanked—we discover Two frigates at the
            upper end of the main passage—some distance beyond the town, An East Indiamen armed as a
            Ship of war (which appears the most respectable Ship of War they have)  and a Frigate between Goat Island and the Town in front of the Town—along the Kuays a
            number of merchantmen and Transports—within Brenton point One Vessel which is said to be
            a fire Ship—We discovered an Encampment just above the Town—Brenton point Battery is
            guarded by a Detachment of Hessians.
          2d—The Admiral disembarrassed his Squadron of the Sick—prisoners & prizes. The
            Two last are ordered to providence. The Sick are in Houses near the North &
            South ferry, up the West passage. Genl Sullivan has appointed a Commissary to supply
            them with necessaries. In this neighbourhood is the watering place for the fleet—the
            daily consumption is so great, that they supply themselves slowly.
          3d  By the Admirals desire Col. Fleury & myself set out for providence to know
            in what forwardness matters are for the land attack.
          4  Early in the morning we arrived at providence.
          what I have gathered concerning the Enemy’s force—and our own is as follows.
          
            
              Strength of the enemy previous to reinforcements
              3000
            
            
              1st Reinforcement under Genl Brown
              
            
            
               1st Batallion of his Brigade
              344
            
            
              2d Reinforcement under Genl Prescott
              1200
            
            
                     Total
              4544
            
            
              Marines and Sailors
              1000
            
            
              
              5544
            
          
          The British Regiments are the 38—43—54—22d—there are Six foreign Regiments & 2
            American Corps.
          
            
               General Sullivan has in this State
              
            
            
                Continentals
              2000
            
            
                Militia
              3000
            
            
              He expects from Massachussets Militia
              3000
            
            
                Connecticut
              1000
            
            
                New Hampshire
              600
            
            
              
              9,600
            
          
          Besides this the Division under the Marquiss de la Fayette, part of which
            arrived yesterday—and part the day before—Several Corps of Volunteers—inclusive of a
            Regiment of Artillery from Boston.
          We shall labour under a great disadvantage in having no brass field pieces of large
            Calibers—The Iron ordnance that we must from necessity use will be very unweildy—From
            the tardiness of the Militia and the necessity of constructing transport Boats, I have
            no hopes of our being ready for action before monday next. General Sullivan exerts himself as much as possible, but he
            cannot hasten the wished for day. The Count D’Estaing’s case is cruel when I consider
            what a noble Squadron he commands—That by a long voyage he missed meeting  the British Fleet at Sea—that by a physical impossibility he was
            obliged to renounce the Splendid enterprize at Sandy Hook—That by new misfortunes he is
            losing the most precious moments—at a time when the Eyes of all Europe are upon him—As I
            think him a great Officer and most respectable man, I cannot but most sincerely feel for
            him.
          In obedience to your Excellency’s command I represented to Count D’Estaing the
            advantages that would result from stationing a Ship of the line in the sound—and the
            practicability of his overtaking the British fleet in such a situation as we would wish
            should the evacuation of New York take place. He was
            perfectly of your Excellency’s opinion in both points—but he seemed to think that the
            attack of Rhode Island would require all his force—and besides it seems to be his
            principle to keep his Squadron together—and not to weaken it by Detachment. As soon as
            the present expedition is over he will be ready to bend his course either to Hallifax or
            Sandy Hook, as the General good may require—If Hallifax should be the next Object, will
            not a co-operation on our parts by land, be necessary, and in that case, will it not be
            advisable to make some timely arrangements.
          Inclosed I transmit your Excellency a Map, which may be useful in illustrating the
            proposed plan of Operations. The french Troops are to
            land on the west side of Rhode Island above Dyers Island. The Americans on the East side
            nearly opposite. We have reason to beleive that the Enemy have abandoned their works on
            the North part of the Island—and have centered themselves within their lines at new
              port. I omitted to mention to your Excellency that
            when the Sagittaire was detached up the west passage—it was represented to the Admiral
            that she was out of supporting distance and was exposed to an Attack from the Enemy’s
            whole naval force. He therefore ordered the Fantasque another Ship of the line to take
            same Station.
          I fear I have tired your Excellency with detail—and hope my next will contain more
            important matter in fewer words. I am with the most inviolable attachment &
            sincere respect Your Excellency’s dutiful Aid
          
            John Laurens
          
          
            P.S. The Admiral has sent a Ship and frigate to take one of the Enemy’s
              frigate’s that is stationed near block Island and gives intelligence of the french
              fleet to every British Vessel that appears.
          
        